     Case 2:18-cv-00513-JCM-NJK Document 59 Filed 05/09/19 Page 1 of 2



 1   ROBERT T. ROBBINS, ESQ.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     ROBBINS LAW FIRM
 5   1050 Indigo Drive, Suite 200
 6   Las Vegas, NV 89145
     T: (702) 889-6665; F: (702) 889-6664
 7   Attorneys for Sheila Washington and
     Lisa Fears
 8
 9                                 UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA
11
      THE BANK OF NEW YORK MELLON F/K/A                        CASE NO: 2:18-CV-00513-JCM-NJK
12    THE BANK OF NEW YORK, AS TRUSTEE
      FOR THE CERTIFICATE HOLDERS OF                           STIPULATION AND ORDER TO
13    CWABS, INC., ASSET-BACKED                                EXTEND TIME TO RESPOND TO
14    CERTIFICATES SERIES 2006-13,                             PLAINTIFF’S MOTION FOR
                                                               SUMMARY JUDGMENT (ECF NO.
15                             Plaintiff,                      53)
16    v.                                                       (Second Request)
17
      SHEILA WASHINGTON, an individual; LISA
18    FEARS, an individual; SEVILLA HOMEOWNER
      ASSOCIATION, a Nevada Non-Profit
19    Corporation,
20
                               Defendants.
21
22
            Plaintiff, THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK, AS
23
     TRUSTEE FOR THE CERTIFICATE HOLDERS OF CWABS, INC., ASSET-BACKED
24
     CERTIFICATES SERIES 2006-13 (hereinafter “Plaintiff”), by and through its attorneys, J. Stephen
25
     Dolembo, Esq. of the law offices of ZIEVE, BRODNAX & STEELE, LLP and Defendants, SHEILA
26
     WASHINGTON and LISA FEARS (hereinafter “Defendants”), by and through their attorneys, Robert
27
     T. Robbins, Esq. and Elizabeth B. Lowell, Esq., of the ROBBINS LAW FIRM, (collectively the
28
     “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:


                                                        1
     Case 2:18-cv-00513-JCM-NJK Document 59 Filed 05/09/19 Page 2 of 2



 1           On April 4, 2019, Plaintiff filed its motion for summary judgment and request for judicial
 2   notice (“Motion” and “Request for Judicial Notice”) [ECF Nos. 53 and 54]. On or about April 29,
 3   2019, the Parties filed a stipulation to extend Defendants’ time to respond to the Motion, which was
 4   granted and entered as an Order on May 2, 2019 [ECF No.58].
 5           The purpose of the Parties’ request for extension was to discuss a resolution of the case prior
 6   to the filing of the Defendants’ opposition. Unfortunately, one of the Defendants resides in another
 7   state, which has contributed to difficulties in communications regarding resolution.
 8           At this time the Parties have agreed to one additional extension of the deadline to file
 9   Defendants’ opposition for two weeks, which will be up to and including May 23, 2019. This
10   additional extension is requested and agreed to in order to facilitate a resolution of this matter. This
11   additional extension is intended to conserve the resources and time of the parties and the court and is
12   not intended for delay or any other improper purpose.
13           IT IS SO STIPULATED.
14   Dated this 9th day of May, 2019.                       Dated this 9th day of May, 2019.

15   ZIEVE, BRODNAX & STEELE                                ROBBINS LAW FIRM
16   /s/ J. Stephen Dolembo, Esq.                           /s/ Elizabeth B. Lowell, Esq.
17   J. STEPHEN DOLEMBO, ESQ.                               ROBERT T. ROBBINS, ESQ. (6109)
     Nevada Bar No. 11310                                   Elizabeth B. Lowell, Esq. (8551)
18   9435 W. Russell Road, Suite 120                        1050 Indigo Drive, Suite 200
     Las Vegas, NV 89148                                    Las Vegas, NV 89145
19   Attorneys for PLAINTIFF                                Attorney for Defendants,
                                                            SHEILA WASHINGTON and LISA FEARS
20
21
22
23
                                                   IT IS SO ORDERED:
24
25
26                                                 _______________________________________
                                                   UNITED STATES DISTRICT JUDGE
27                                                              May 10, 2019
                                                   DATED:      ___________________________
28


                                                        2
